Title: George Jefferson to Thomas Jefferson, 18 August 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 18th Augt 1809
          It really almost appears as if I shall never more have the pleasure of seeing you at Monticello. Mr Gibson when I last wrote you, had not the most distant thought of going to the Springs this season—not having experienced as he supposed; any benefit from his visit the last.—He has suddenly however, by the advice of some of his friends, determined on making one more trial, and is gone.
          I now inclose return you the two notes of 4000$ each, which were intended to be used in the bank—the other arrangement having been made: but of which I do not observe that Mr G. has informed you.
          I have for some weeks past been absent, & did not return until some hours after his departure.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        